DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 7/31/2020, 11/03/2020, and 12/18/2020 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.         The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
10.         Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0026857 A1 to Kummetz et al. (hereinafter “Kummetz”) in view of United States Patent Application Publication 2017/0303180 A1 to Kapoulas et al. (hereinafter “Kapoulas”).
            Regarding Claim 1, Kummetz discloses a telecommunications system, comprising:
     a distributed antenna system comprising a master unit communicatively coupled to a plurality of remote antenna units located remotely from the master unit (Kummetz: Figure 1 with [0019] – corresponds to a distributed antenna system (DAS) including a master unit and a plurality of remote units, remote from the master unit.), wherein the master unit is communicatively coupled to a plurality of base stations (Kummetz: Figure 1 with [0019-0021] – corresponds to master unit communicating in the uplink and downlink with a plurality of base stations.); and
     a controller communicatively coupled to the plurality of base stations and the distributed antenna system (Kummetz: Figure 1 with [0017] and [0029] – corresponds to self-optimized network (SON) controller operatively coupled to DAS and the plurality of base stations.), wherein the controller is configured to:
          obtain one or more current base station performance parameters including base station load data or overhead communications data from the plurality of base stations (Kummetz: [0035], [0042], [0045-0046], [0049-0051], [0067-0068] – 
          determine an updated configuration for the distributed antenna system based on the one or more current base station performance parameters (Kummetz: [0018] and [0035] – corresponds to performing configuration changes based on performance parameters.), wherein the configuration of the distributed antenna system comprises an assignment of the plurality of remote antenna units to one or more coverage zones (Kummetz: [0049-0051] and [0067-0068] – corresponds to one or more configurations of one or more remote units to a particular coverage area/cell network. See also [0075].).
            Although Kummetz does disclose storing configurations that include measurement parameters of a plurality of cells (see above claim 1 citations), and adjust the assignment of the plurality of remote antenna units to the one or more coverage zones of each coverage zone to correspond to the determined updated configuration for the distributed antenna system (Kummetz: [0049-0051] and [0067-0068] – corresponds to one or more configurations of one or more remote units to a particular coverage area/cell network. See also [0075].), Kummetz does not expressly disclose an assignment of a zone profile to each coverage zone of the one or more coverage zones and an adjustment of the remote units to the zone profile corresponding to the updated configuration.
            However, these concepts cannot be considered new or novel in the presence of Kapoulas. Kapoulas is also concerned with network configurations, particular to handovers, that consider cell load conditions (Kapoulas: [0017-0018]). Kapoulas an assignment of a zone profile to each coverage zone of the one or more coverage zones (Kapoulas: [0018-0019], [0033-0034], [0050-0052], and [0055] – corresponds to per a sector-to-cell configuration policy, the configuration policy determined based on parameters linked to cell load and cell utilization. See also [0023-0026] describing sector/cell/coverage area (or zone) configurations.) and an adjustment of the remote units to the zone profile corresponding to the updated configuration (Kapoulas: [0020-0022], [0027-0028], and [0051] – corresponds to adjusting configuration policy according to updated configuration policy based on a threshold event (trigger) and a profile configuration.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Kummetz in view of the method of Kapoulas to assign profiles for coverage areas for the reasons of effectively managing network capacity and sustaining quality metrics required from mobile devices (Kapoulas: [0017]).
            Regarding Claim 2, the combination of Kummetz and Kapoulas discloses the telecommunications system of claim 1, wherein the controller is configured to the determine the updated configuration for the distributed antenna system based on the one or more current base station performance parameters (Kummetz: [0018] and [0035] – corresponds to performing configuration changes based on performance parameters.) and to adjust the assignment of the plurality of remote antenna units to the one or more coverage zones and/or the zone profile of each coverage zone to correspond to the determined updated configuration for the distributed antenna system automatically or using a control loop (Kapoulas: [0064] – 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Kummetz in view of the method of Kapoulas to assign profiles for coverage areas for the reasons of effectively managing network capacity and sustaining quality metrics required from mobile devices (Kapoulas: [0017]).
           Regarding Claim 3, the combination of Kummetz and Kapoulas discloses the telecommunications system of claim 1, wherein Kummetz further discloses the controller and distributed antenna system are configured so that the controller is within a management domain of the distributed antenna system (Kummetz: Figure 1 with [0019] – at least SON controller is enabled to “manage” particular functions within the DAS 110. See also [0032-0035] and [0039-0041].).
            Regarding Claim 4, the combination of Kummetz and Kapoulas discloses the telecommunications system of claim 1, wherein Kapoulas further discloses the controller is further configured to compare the one or more current base station parameters with one or more target base station parameters (Kapoulas: [0019] – corresponds to determining target cell parameters in view of a configuration policy by comparing source cell to target cell handover parameters.), wherein the controller is configured to further determine the updated configuration for the distributed antenna system based on the comparison of the one or more current base station parameters with one or more target base station parameters (Kapoulas: [0022], 
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Kummetz in view of the method of Kapoulas to assign profiles for coverage areas for the reasons of effectively managing network capacity and sustaining quality metrics required from mobile devices (Kapoulas: [0017]).
            Regarding Claim 5, the combination of Kummetz and Kapoulas discloses the telecommunications system of claim 1, wherein the one or more current base station parameters include base station load data for each base station of the plurality of base stations (Kummetz: [0035], [0042], [0045-0046], [0049-0051], [0067-0068] – corresponds to determining traffic/capacity (load) and handovers (overhead) based on a plurality of measured parameters including at least signal strength/power.), wherein the controller is configured to determine the updated configuration of the distributed antenna system such that the base station load for each base station of the plurality of base stations is below a threshold (Kapoulas: [0033-0034], [0036], and [0046-0048] – corresponds to comparing one or more parameters linked to cell load that facilitate a trigger event.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Kummetz in view of the method of Kapoulas to assign profiles for coverage areas for the reasons of effectively managing network capacity and sustaining quality metrics required from mobile devices (Kapoulas: [0017]).
Regarding Claim 6, the combination of Kummetz and Kapoulas discloses the telecommunications system of claim 1, wherein Kapoulas further discloses the one or more current base station parameters include a number of handovers to and from each base station of the plurality of base stations (Kapoulas: [0031-0033] – corresponds to determining load and utilization as a function of handovers between cells.), wherein the controller is configured to determine the updated configuration of the distributed antenna system such that the number of handovers between the plurality of base stations is reduced (Kapoulas: [0031-0032] – a reduction in utilization at a cell based on an updated configuration.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Kummetz in view of the method of Kapoulas to determine configurations for coverage areas for the reasons of effectively managing network capacity and sustaining quality metrics required from mobile devices (Kapoulas: [0017]).
            Regarding Claim 8, the combination of Kummetz and Kapoulas discloses the telecommunications system of claim 1, wherein Kummetz further discloses the controller is configured to obtain at least one additional parameter in addition to the one or more current base station performance parameters (Kummetz: [0035], [0042], [0045-0046], [0049-0051], [0067-0068] – corresponds to determining traffic/capacity (load) and handovers (overhead) based on a plurality of measured parameters including at least signal strength/power.), wherein the controller is further configured to determine the updated configuration of the distributed antenna system based on the at least one additional parameter (Kummetz: [0018] and [0035] 
            Regarding Claim 9, the combination of Kummetz and Kapoulas discloses the telecommunications system of claim 1, wherein Kummetz further discloses the controller is further configured to modify the configuration of the distributed antenna system by adjusting the gain (Kummetz: [0044] and [0075-0076] – gain adjustments are applied to reduce handovers between areas at high congestion.) and/or power settings of one or more components in the distributed antenna system (Kummetz: [0043-0045] – analysis of power control parameters (signal levels) may be adjusted by SON controller.).

            Claims 10-12 and 14, directed to a method embodiment of claims 1, 4, and 5, recite similar features as claims 1, 4, and 5, respectively, and are therefore rejected upon the same grounds as claims 1, 4, and 5. Please see above rejections of claims 1, 4, and 5.
            Regarding Claim 13, the combination of Kummetz and Kapoulas discloses the method of claim 12, wherein determining an updated configuration for a distributed antenna system based on the one or more current base station performance parameters comprises:
     comparing the base station load data for each base station of the plurality of base stations to a threshold value (Kummetz: [0035], [0042], [0045-0046], [0049-0051], [0067-0068] – corresponds to determining traffic/capacity (load) and handovers (overhead) based on a plurality of measured parameters including at least signal 
     determining whether the base station load data for a first base station of the plurality of base stations exceeds the threshold value (Kummetz: [0035], [0042], [0045-0046], [0049-0051], [0067-0068] – corresponds to determining traffic/capacity (load) and handovers (overhead) based on a plurality of measured parameters including at least signal strength/power. Kapoulas: [0031-0033] – corresponds to determining load and utilization as a function of handovers between cells.); and
     removing at least one remote antenna unit from a coverage zone associated with a sector of the first base station in response to the base station load data for a first base station of the plurality of base stations exceeding the threshold value (Kapoulas: [0020-0022], [0027-0028], and [0051] – corresponds to adjusting configuration policy according to updated configuration policy based on a threshold event (trigger) and a profile configuration; performing handover reduces load at an originating cell/sector.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Kummetz in view of the method of Kapoulas to determine loads for coverage areas for the reasons of effectively managing network capacity and sustaining quality metrics required from mobile devices (Kapoulas: [0017]).
          Regarding Claim 15, the combination of Kummetz and Kapoulas discloses the method of claim 10, wherein determining the updated configuration for a distributed antenna system based on the one or more current base station performance parameters includes using a classical optimization algorithm (Kummetz: [0017]; Kapoulas: [0074]) or artificial intelligence (Kapoulas: [0064]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Kummetz in view of the method of Kapoulas to employ deterministic algorithms for the reasons of effectively managing network capacity and sustaining quality metrics required from mobile devices (Kapoulas: [0017]).

            Claims 16 and 18-20, directed to an apparatus embodiment of claims 1 and 4-6, recite similar features as claims 1 and 4-6, respectively, and are therefore rejected upon the same grounds as claims 1 and 4-6. Please see above rejections of claims 1 and 4-6.
            Regarding Claim 17, the combination of Kummetz and Kapoulas discloses the controller of claim 16, wherein Kapoulas further discloses the controller is configured to the determine the updated configuration for the distributed antenna system based on the one or more current base station performance parameters and to adjust the assignment of remote antenna units to the one or more coverage zones and/or the zone profile of each coverage zone to correspond to the determined updated configuration for the distributed antenna system as a zero-touch process such that no intervention from a human operator is necessary (Kapoulas: [0064] – corresponds to the implementation of artificial intelligence to modify one or more configuration policies.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Kummetz in view of the method of Kapoulas to employ artificial intelligence for the reasons of effectively managing network capacity and sustaining quality metrics required from mobile devices (Kapoulas: [0017]).            

Allowable Subject Matter
11.         Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

13.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2014/0162664 A1 to Stapleton et al. at [0002-0005], [0024], [0027], [0058], [0064-0069];
US PGPub 2013/0201916 A1 to Kummetz et al. at [0003-0007], [0017-0018], [0068-0069], [0076-0078];
US PGPub 2013/0071112 A1 to Melester et al. at [0003], [0008], [0030], [0041], [0096];
US PGPub 2011/0105184 A1 to Piirainen et al. at [0001-0003], [0029], [0032], [0066], [0078-0079];
US PGPub 2019/0115650 A1 to Barker et al. at [0017], [0020-0024], [0027-0029];
US PGPub 2013/0142054 A1 to Ahmadi et al. at [0036-0038];
US PGPub 2018/0167828 A1 to Xu et al. at [0081-0089], [0099].

14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 26, 2021